UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):September 16, 2011 JAKKS PACIFIC, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation) 0-28104 95-4527222 (Commission File Number) (IRS Employer Identification No.) 22619 Pacific Coast Highway, Malibu, California (Address of Principal Executive Offices) (Zip Code) (310) 456-7799 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) x Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. Attached hereto is a statement that Stephen G. Berman, Chief Executive Officer, President, Secretary and Director of the Company (the "Company") intends to make at the 2011 Annual Meeting of JAKKS Pacific, Inc. relating to Oaktree Capital Management, L.P.'s indication of interest in acquiring the Company (the "Statement"). The Company hereby incorporates by reference the Statement, attached hereto as Exhibit 99.1, and made a part of this Item 8.01. Item 9.01Financial Statements and Exhibits. Exhibit Number Description Annual Meeting Statement SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. JAKKS PACIFIC, INC. Date:September 16, 2011 By: /s/ STEPHEN G. BERMAN Name: Stephen G. Berman Title: Chief Executive Officer, President, Secretary and Director Exhibit Index Exhibit Number Description Annual Meeting Statement
